DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 12/15/2021. In the applicant’s response, no claim was amended, cancelled, and newly added. Accordingly, claims 1-20 are pending and being examined. Claims 1, 9, and 14 are independent form.
Nonstatutory Double Patenting
3.	The nonstatutory double patenting rejection, make in the previous office action mailed on 9/9/2021, is STILL MAINTAINED because the respective claims between claims 1, 9, and 14 of the instant application and claims 1 of US Patent 10670725 describe the same invention.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (US 2015/0341629, hereinafter “Zeng”) in view of Dowdall et al (US 8,052,721, hereinafter “Dowdall”). 

Regarding claim 1, Zeng discloses a method (the method and technique for estimating vehicle pose in world coordinates; see fig.5 and para.28) comprising: capturing input data using a light detection and ranging (LIDAR) device, wherein the input data comprises information indicative of an environment (obtaining input data from an environment including a vehicle by a ceiling-mount lidar/cameras device; see fig.6, see 60 of fig.5 and para.28 lines 1-5); transforming the input data to provide a top-down image (wherein the input data includes a top-down image of the vehicle; see fig.6, see 60 of fig.5 and para.28); comparing the top-down image to a reference image (comparing the vehicle boundary extracted from the vehicle’s top-down image with the corresponding ground-truth vehicle boundary stored in a ground truth DB; see 62 of fig.5 and para.30 lines 1-5); and determining, based on the comparison, a yaw error (based on the comparison, identifying a relative orientation of the vehicle; see 63 of fig.5 and para.31; see the yaw error/angle between the truth orientation 76 and the actual orientation 72 in fig.6).

The only difference between Zeng and the claimed invention is that: Zeng does not disclose that “the input data” captured and transformed from a LIDAR is “point cloud” data as recited in the claim. In the same field of endeavor, however, Dowdall teaches [1] a LIDAR device that is coupled with a vehicle to capture 3D point cloud from a surface of a road in the vehicle is travel (see 302 of fig.3 and col.11 lines 9-18), and [2] wherein the 3D point cloud is projected/transformed to “a ground plane of a surface of the road” as “a [2D top-down] planar feature” (Dowdall, see col.3 lines 13-24). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Dowdall into the teachings of Zeng using the functions of the LIDAR device taught by Dowdall to capture 3D point cloud from a surface of a road in a vehicle is travel and determine “a [2D top-down] planar feature” in “a ground plane of a surface of the road” bases on the 3D point cloud, in order to identify obstacles on the road (Dowdall, see the title and col.3 lines 33-36). Thus, each and every feature of the claim is disclosed or suggested by the combination of Zeng and Dowdall. The argument is unpersuasive.

Regarding claims 2, 10, the combination of Zeng and Dowdall discloses, wherein capturing point cloud data comprises capturing information indicative of a 360 degree environment (Dowdall, see col.11 lines 41-45).

Regarding claims 3, 11, 15, the combination of Zeng and Dowdall discloses, wherein transforming the point cloud data to provide a top-down image comprises a scale-

Regarding claim 4, the combination of Zeng and Dowdall discloses the method of claim 1, wherein transforming the point cloud data into a top-down image comprises culling or ignoring at least a portion of the point cloud data (Dowdall, from 3D to 2D, see col.3 lines 12-24).

Regarding claim 5, 16, the combination of Zeng and Dowdall discloses, wherein the reference image comprises at least a portion of at least one of: one or more prior camera images, a prior LIDAR point cloud, prior RADAR data, satellite imagery, map data, or other overhead imagery (Dowdall, from 3D to 2D, see col.3 lines 12-24).

Regarding claim 6, 12, 17, the combination of Zeng and Dowdall discloses, further comprising forming an aggregate image, wherein the aggregate image comprises a combination, overlay, superposition, or image comparison between the top-down image and the reference image (Zeng, overlaying and angle difference, see fig.6 and para.30).

Regarding claim 7, 13, the combination of Zeng and Dowdall discloses the method of claim 6, wherein the aggregate image comprises an indication of the yaw error and wherein the yaw error comprises an angle difference between an estimated heading and an actual heading (Zeng, overlaying and angle difference, see fig.6 and para.30).

Regarding claim 8, the combination of Zeng and Dowdall discloses the method of claim 1, further comprising: providing an adjustment signal to a pose estimator based on the determined yaw error (Zeng, estimating the vehicle‘s pose and adjusting the orientation of the vehicle; see figs5-6, par.28—para.32, see claim 18).

Regarding claims 9, 14, the subject matter of each claim essentially corresponds to that of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 18, the combination of Zeng and Dowdall discloses the method of claim 14, wherein comparing the top-down representation to the reference information comprises performing at least one of: a normalized cross-correlation, grayscale matching, gradient matching, histogram matching, edge detection (Zeng: such as extracting “vehicle’s boundary”; see para.29), scale-invariant feature transform (SIFT), or speeded-up robust features (SURF).

Regarding claim 19, the combination of Zeng and Dowdall discloses the method of claim 14, further comprising: providing an adjustment signal to a pose estimator of a vehicle based on the determined rotational angle difference (Zeng, estimating the vehicle‘s pose and adjusting the orientation of the vehicle; see figs5-6, par.28—para.32, see claim 18).

Regarding claim 20, the combination of Zeng and Dowdall discloses the method of claim 19, further comprising: determining, with the pose estimator, a yaw orientation of the vehicle; and determining a refined yaw orientation based on the adjustment signal and the determined yaw orientation of the vehicle (Zeng, based on the comparison, estimating the vehicle‘s pose, identifying a relative orientation of the vehicle, and adjusting the orientation of the vehicle; see figs5-6, par.28—para.32, see claim 18).

Response to Arguments
7.	Applicant’s arguments, with respects to claim 1, filed on 12/15/2021, have been fully considered but they are not persuasive. 

On page 7-8 of applicant’s response, applicant argues:
“Zeng does not disclose or teach "transforming the point cloud data to provide a top-down image" as recited claim 1…
Notably, in Zeng data is not transformed to provide a top-down image because "[a]t least one ceiling mounted camera 42 may be used for capturing images of the vehicle" that are already in a top down view. Id. at Para. [0019]. Obtaining an image that is already top-down does not amount to "transforming the point cloud data to provide a top-down image" as recited in claim 1.”

The examiner respectfully disagrees with the applicant’s arguments for at least the following reasons. In Paragraph [0028] as cited in the claim rejection, Zeng clearly discloses “input data is obtained from sensors, such as the ceiling-mount The input data includes a top-down image of the vehicle in reference to the assembly line as shown in FIG. 6.” It is apparent that “the input data” captured and transformed from the “ceiling-mount Lidar” is “a top-down image” as recited in the claim. The only difference between Zeng and the claimed invention is that: Zeng does not disclose that “the input data” captured and transformed from a LIDAR is “point cloud” data as recited in the claim. In the same field of endeavor, however, Dowdall teaches [1] a LIDAR device that is coupled with a vehicle to capture 3D point cloud from a surface of a road in the vehicle is travel (see 302 of fig.3 and col.11 lines 9-18), and [2] wherein the 3D point cloud is projected/transformed to “a ground plane of a surface of the road” as “a [2D top-down] planar feature” (Dowdall, see col.3 lines 13-24). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Dowdall into the teachings of Zeng using the functions of the LIDAR device taught by Dowdall to capture 3D point cloud from a surface of a road in a vehicle is travel and determine “a [2D top-down] planar feature” in “a ground plane of a surface of the road” bases on the 3D point cloud, in order to identify obstacles on the road (Dowdall, see the title and col.3 lines 33-36). Thus, each and every feature of the claim is disclosed, suggested, or taught by the combination of Zeng and Dowdall. The argument is unpersuasive.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.